DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities: some of the reference characters have not been removed. While the presence of these characters, in and of itself, does not render the claim improper, it appears Applicant intended to remove all of these characters in the preliminary amendment filed March 6, 2020 so attention is being called to the fact that some remain. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, and 8-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said positions are displaced by a larger distance with a greater probability than a smaller distance.” Defining an invention in terms of the “probability” of an occurrence is indefinite. Probabilities are by definition uncertain, and it is not clear how to 
However, Examiner notes that the claim, as currently constructed, is not limiting the step of introducing the structures, or more specifically, the weighting function used, but rather is limiting the arrangement of the actual structures. This arrangement reflects the results of the weighting function, which cannot be defined in probabilities. Once the structures are introduced (applied, exposed, created, etc.), the chosen deviation is no longer probable – it is either larger or smaller. Said another way, the positions can be defined by the frequency of greater deviations vs. smaller deviations, but not by their relative probabilities.
Under the BRI, the claim will be interpreted as meaning said positions are displaced by a larger distance with a greater frequency than by a smaller distance. Additionally, Examiner notes that prior art teaching a weighting function which selects displacements of a larger distance with a greater probability than by smaller distance will be interpreted to read upon this language. 
Additionally, the terms “larger distance” and “smaller distance” are relative terms which renders the claim indefinite. What distance qualifies as “larger” vs. “smaller?” Applicant’s specification states “[t]hat is to say that in this case, for displacing each structure, a random value between the minimum value of the displacement, for example zero, and the maximum value is not chosen in a uniformly distributed way, rather a larger value is chosen with greater probability than a smaller value.” Spec. Page 8, lines 18-22. But even this description lacks a 
Furthermore, under the broadest reasonable interpretation, “a smaller distance,” as set forth in the claim, can be selected and interpreted as “zero distance.” Under search an interpretation the claim then requires only that displacements are greater than 0 more often than there is no displacement from the lattice whatsoever. Claims 4-6 and 8-16 are rejected due to their dependence from claim 1
Claim 2 recites the limitation “said positions are displaced by a larger distance with a greater probability than by a smaller distance.” This language is indefinite for the reasons set forth above. Examiner further notes that because claim 2 is directed towards a device, the claim must recite the actual structure of the invention. Thus, even more so than the method claim discussed above, the claim cannot be defined in terms of the “probability” of a structure existing. Under the broadest reasonable interpretation in view of the specification, the language will be interpreted as claiming the relative frequencies of larger vs. smaller displacements. Furthermore, the indefiniteness of the terms “larger distance” and “smaller distance” is maintained for claim 2 as well. As such, under the broadest reasonable interpretation, “a smaller distance,” as set forth in the claim, can be selected and interpreted as “zero distance.” Under search an interpretation the claim then requires only that displacements are greater than 0 more often than there is no displacement from the lattice whatsoever. Claims 17-22 are rejected due to their dependence from claim 2.
Claim 6 further recites the limitation “the positions are displaced in a random manner.” However, claim 6 depends from claim 1 which has been amended to recite limitations of original 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-11, 13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto (U.S. Pub. No. 2008/0277679 A1).
Regarding claim 1, Akimoto discloses a method for producing an optoelectronic semiconductor chip, wherein the method comprises:
providing a semiconductor body having a radiation passage surface (FIG. 1A: 6a, main surface is the radiation passage surface, see paragraph 0014), and introducing structures into the semiconductor body at the radiation passage surface (FIG. 1: 7, see paragraph 0036); and
positions of at least some of the structures are displaced in comparison with positions of structures at lattice points of a regular lattice (FIG. 2: holes 7 are displaced from points of a regular lattice, see paragraph 0037), and said positions are displaced by a larger distance with a greater probability than by a smaller distance (see paragraphs 0064-0083; under the broadest reasonable interpretation discussed above, “a smaller distance” is selected as 0 displacement from the lattice position; the aforementioned paragraphs discuss the process by which the hole position is chosen using a pseudo-random number generating algorithm; this algorithm has a greater probability of selecting a value greater than 0 than selecting 0).
Regarding claim 2, Akimoto discloses an optoelectronic semiconductor chip comprising:
a semiconductor body comprising a radiation passage surface (FIG. 1A: 6a, main surface is the radiation passage surface, see paragraph 0014), and structures at the radiation passage surface (FIG. 1: 7, see paragraph 0036); wherein
the structures are arranged in a quasi-regular fashion (FIG. 2: holes 7 are displaced from points of a regular lattice, see paragraph 0037); and positions of at least some of the structures are displaced in comparison with positions of structures at lattice points of a regular lattice (FIG. 2: holes 7 are displaced from lattice positions), and said positions are displaced by a larger distance with a greater probability than by a smaller distance (see paragraphs 0064-0083; under the broadest reasonable interpretation discussed above, “a smaller distance” is selected as 0 displacement from the lattice position; the aforementioned paragraphs discuss the process by which the hole position is chosen using a pseudo-random number generating algorithm; this algorithm has a greater probability of selecting a value greater than 0 than selecting 0).
Regarding claim 4, Akimoto discloses each of the positions is displaced at most by a pre-definable maximum value (see paragraph 0047).
Regarding claim 5, Akimoto discloses the maximum value is 50% the average distance between mutually adjacent lattice points of the regular lattice (see paragraph 0047; Akimoto’s specific value of 50% anticipates Applicant’s broader claimed range of at least 10%). 
Regarding claim 6, Akimoto discloses the positions are displaced in a random manner (see paragraph 0064).
Regarding claim 8, Akimoto discloses the positions are displaced in each lateral direction with the same probability (see paragraph 0038 and 0064-0083).
Regarding claim 9, Akimoto discloses forming the structures by dry-chemical etching using a correspondingly structured mask (see paragraph 0059).
Regarding claim 10, Akimoto discloses forming the structures by wet chemical etching using a correspondingly structured mask (see paragraph 0049).
Regarding claim 11, Akimoto discloses the structures are recesses (FIG. 1: 7), and each structure has a vertex wherein the position of each structure is given by the position of its vertex (see paragraph 0065).
Regarding claim 13, Akimoto discloses wherein the maximum diameter and/or the volume are different in pairs for at least some of the structures (see paragraph 0048).
Regarding claim 17, each of the positions is displaced at most by a pre-definable maximum value (see paragraph 0047).
Regarding claim 18, Akimoto discloses the maximum value is 50% the average distance between mutually adjacent lattice points of the regular lattice (see paragraph 0047; Akimoto’s specific value of 50% anticipates Applicant’s broader claimed range of at least 10%). 
Regarding claim 19, Akimoto discloses the positions are displaced in a random manner (see paragraph 0064).
Regarding claim 20, Akimoto discloses the positions are displaced in each lateral direction with the same probability (see paragraph 0038 and 0064-0083).
Regarding claim 21, the language, term, or phrase “forming the structures by dry-chemical etching using a correspondingly structured mask”  is directed towards the process of making the structures. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language only requires the structures which does not distinguish the invention from Akimoto, which teaches the structure as claimed.
Regarding claim 22, the language, term, or phrase “forming the structures by wet-chemical etching using a correspondingly structured mask”  is directed towards the process of making the structures. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language only requires the structures which does not distinguish the invention from Akimoto, which teaches the structure as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. Pub. No. 2008/0277679 A1) in view of Kim et al. (U.S. Pub. No. 2012/0001152 A1).
Regarding claim 12, Akimoto discloses the structures have a refractive index different than the refractive index of a region of the semiconductor body that directly adjoins the structures (see paragraph 0038). However, Akimoto is silent in regards to the index being less than the body and more than the surrounding material.
Kim discloses the refractive index of the structures is less than the body and greater than the refractive index of a material surrounding the semiconductor body (see paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Kim to the teachings of Akimoto so as to improve the extracting efficiency of the device (see paragraph 0060).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. Pub. No. 2008/0277679 A1) in view of Erchak et al. (U.S. Pub. No. 2004/0207310 A1).
Regarding claim 14, Akimoto discloses varying the shape and/or diameter of the structures, but is silent in regards to an explicit percentage of difference in said changes.
Erchak discloses that varying the diameter and/or shape and, consequently, the volume of the structure results in a different level of detuning which affects the light extraction of the device (see paragraph 0105-0106). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the teachings of Erchak, to optimize the changes in diameter of the structures of Akimoto and arrive at the claim 14 limitation of at least 1%. The motivation to do so is that Erchak teaches the variable as being results effective, and, in general “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. Pub. No. 2008/0277679 A1) in view of Zhu et al. (U.S. Pub. No. 2017/0148930 A1).
Regarding claim 15, Akimoto is silent in regards to an antireflective layer.
Zhu discloses structures are covered with an antireflective layer (FIG. 11: 362, see paragraph 0084). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Zhu to the teachings of Akimoto so as to allow light to pass through while preventing light reflection from the surface (see paragraph 0084). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (U.S. Pub. No. 2008/0277679 A1) in view of Sing et al. (U.S. Pub. No. 2010/0308359 A1).
Regarding claim 16, Akimoto is silent in regards to a roughened outer surface.
Singh discloses structures have a roughened outer surface (FIG. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Singh to the teachings of Akimoto so as to engineer the surfaces for light extraction (see paragraph 0076).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819